Citation Nr: 1726753	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-26 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected bilateral hearing loss, evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected asthma with chronic obstructive pulmonary disease (COPD), evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for a service-connected gastrointestinal disorder, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to October 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the RO in San Diego, California that denied an increase in a 30 percent rating for asthma with COPD, denied an increase in a 10 percent rating for a gastrointestinal disorder, and denied an increase in a noncompensable rating for bilateral hearing loss.  Jurisdiction of the case was subsequently transferred to the RO in Detroit, Michigan. 

A videoconference hearing was held in March 2015 before the undersigned Veterans Law Judge (VLJ) of the Board.  Unfortunately, due to technical difficulties, a transcript of this hearing could not be produced.  The Veteran was subsequently offered the opportunity for another Board hearing, and in June 2015, he declined another hearing.  Additional argument was submitted by his representative in August 2015.

The above-referenced issues were remanded for further development in August 2015.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In August 2016, a rating decision assigned a 20 percent rating for bilateral hearing loss, effective December 31, 2008.  The issue of entitlement to an increased rating for bilateral hearing loss remains on appeal, however, as the maximum possible requested benefit has not been awarded from the date of claim.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

FINDINGS OF FACT

1. The Veteran's bilateral hearing loss has been manifested by no more than a hearing acuity of Level V for the right ear and a Level V for the left ear.

2. The Veteran's service-connected asthma with chronic obstructive pulmonary disease necessitates inhalational bronchodilator therapy, but does not require monthly visits to a physician or the use of systemic corticosteroids. 

3. The Veteran's service-connected asthma with chronic obstructive pulmonary disease manifests as at least FEV-1 of 94 percent predicted, pre- bronchodilator; FEV-1 of 98 percent predicted, post- bronchodilator, and FEV-1/FVC of 100 percent predicted.

4. The Veteran's gastrointestinal disorder manifests as epigastric pain, pyrosis, reflux, regurgitation, substernal pain, and necessitates the use of medication, but does not cause considerable impairment of health.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86 Diagnostic Code 6100 (2016). 

2. The criteria for entitlement to a rating in excess of 30 percent for asthma with chronic obstructive pulmonary disease are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.96, 4.97, Diagnostic Codes 6602, 6604 (2016).

3. The criteria for entitlement to a rating in excess of 10 percent for a gastrointestinal disorder are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.27, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements were met in this case by a letter sent to the Veteran in February 2009.  This letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  The letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes that VA's duty to assist has been satisfied with regard to the issues decided on appeal.  The evidence of record includes service treatment records, private audiology records, VA treatment records, lay statements submitted by the Veteran, and the reports of various VA examinations.  VA has made every reasonable effort to obtain all records relevant to the Veteran's claim, and has fully complied with the Board's remand in August 2015.  See Stegall, 11 Vet. App. at 271 (1998). 

The Veteran was afforded VA examinations related to his increased rating claims in February 2009 and July 2016.  In relation to these examinations, the Veteran's claims file was reviewed and each examiner considered the Veteran's complaints and provides findings of a thorough physical examination, as well as, indications that any appropriate diagnostic tests were performed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's conditions since he was last examined.  The Veteran has not reported receiving any recent treatment for his bilateral hearing loss, asthma with COPD, or his gastrointestinal disorder since his July 2016 VA examinations (other than at VA, which records are in the file), and there are no records suggesting an increase in disability has occurred regarding the issues decided on appeal.  Thus, the Board concludes the examinations of record are adequate to address the issues on appeal.  The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C.A. § 5103A(a)(2) (West 2014). 

Increased Ratings, Generally

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505.  Here, the Board finds that the Veteran's symptoms related to his bilateral hearing loss, asthma with COPD, or his gastrointestinal disorder have not significantly changed throughout the appeal period and that uniform ratings are warranted.  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Increased Rating for Bilateral Hearing Loss

In December 2008, the Veteran submitted a claim for an increased evaluation of his service-connected bilateral hearing loss.  In a September 2011 statement, the Veteran reported that his hearing has worsened over the past 20 years.  He reported problems hearing his wife and children.  He stated that he wasn't completely deaf, but that he believed that he was "at least 50% deaf, which is a lot more than I used to be."

In response to the Veterans' claim, he was sent for a VA evaluation of his hearing loss in February 2009.  During the examination, he reported symptoms of ringing in the ears and difficulty hearing.  He did not report any additional functional impairment from his condition.  Audiometric evaluation provided the following results:   




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
45
60
45
47.5
LEFT
40
60
65
55
55

Speech discrimination scores, performed with the Maryland CNC word list, were determined to be 96 percent in the right ear and 92 percent in the left ear.  

Following the February 2009 examination, the Veteran stated that he did not believe that the examination had been conducted correctly as he was told to press the button "even if I thought I heard a noise."  

In April 2015, the Veteran submitted a report from a private audiologist.  The audiologist indicating findings consistent with bilateral moderate to severe hearing loss with average pure tone thresholds of 60 dB at 1000 Hz and 70 dB at 2000 Hz, bilaterally.  

In July 2016, the Veteran was provided with another VA audiological evaluation.  Audiometric results of the exam were as follows:   




HERTZ



1000
2000
3000
4000
AVG
RIGHT
60
65
65
70
65
LEFT
60
70
65
75
68

Speech discrimination scores, performed with the Maryland CNC word list, were reported by the examiner as 98 percent in the right ear and 96 percent in the left ear. 
The Veteran reported functional difficulty that included "overall difficulty hearing, including his kids and wife."  He stated that he does better with hearing aids and can hear with them most of the time.  He also reported difficulty hearing his morning alarm, the TV, and the radio.  With regard to his work, he reported that he drives a cargo van. While he stated that can hear "okay" in the van, he sometimes has problems understanding shippers or receivers that he has to talk to.  The examiner stated that the results of the 2016 exam were very similar to the private hearing evaluation conducted in 2015.     

Evaluations for bilateral hearing loss range from noncompensable to 100 percent. These evaluations are based on organic impairment of hearing acuity as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss; the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  Further, schedular disability ratings for hearing impairment are "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

In cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2016). 

It is necessary to apply the criteria found in 38 C.F.R. 4.85 at Table VI to the Veteran's audiological examinations.  In so doing, the Veteran's results from February 2009 yield a numerical designation of I (between 42 and 49 average pure tone decibel hearing loss, with between 92 and 100 percent speech discrimination) for the right ear, and a numerical designation of I (between 50 and 57 average pure tone decibel hearing loss, with between 92 and 100 percent speech discrimination) for the left ear.  Entering the category designations for each ear into Table VII results in a noncompensable disability evaluation, providing evidence against his claim for a higher initial rating.  The Board notes that the findings of this initial examination did not indicate an exceptional pattern of hearing loss under 38 C.F.R. § 4.86(a).  However, as the Veteran has indicated that he may have inadvertently given inappropriate responses to the February 2009 examination (or that it may have been conducted improperly), the Board gives greater weight to the results of the July 2016 examination.  

The results of the July 2016 examination, though, do not result in a rating in excess of the Veteran's current 20 percent rating.  Upon the mechanical application of the rating schedule to numeric designations, a numeric designation of II in the right ear under Table VI and a designation of II in the left ear would result.  Under Table VII (38 C.F.R. § 4.85), the designation of II in the right ear and II in the left ear would require the assignment of a noncompensable evaluation under Diagnostic Code 6100.  The findings for both ears, however, meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 as the threshold at each of the measured thresholds was 55 decibels or higher.  Applying the Veteran's findings to Table VIA results in a designation of V in the right ear and V in the left ear. Applying these higher designations results in a 20 percent evaluation under Table VII.  This does not support a claim for a rating in excess of 20 percent.

The Board also notes that the findings of the 2016 VA examiner that these results are closely mirrored by the findings of the 2015 private audiological evaluation.  Application of the numeric designations of the rating schedule to the results available from the private evaluation also does not warrant a rating in excess of 20 percent during the appeal period.  

Based on the foregoing, the Board finds that the Veteran's 20 percent rating for the period on appeal is correct, and a higher disability rating, on a schedular basis, is not warranted for this period.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  Here, all of the valid audiological evaluations of record indicate that a rating in excess of 20 percent is not warranted based upon the Veteran's bilateral hearing loss disability.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Increased Rating for Asthma with COPD

The Veteran's asthma with chronic obstructive pulmonary disease is rated 30 percent disabling under to hyphenated diagnostic code 6604-6602.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the Veteran's chronic obstructive pulmonary disease (DC 6604) is rated under the criteria for bronchial asthma (DC 6602).  38 C.F.R. § 4.97, DCs 6602, 6604 (2016).  Unfortunately, after review of the evidence of record, the Board finds that the Veteran's condition does not warrant a rating in excess of 30 percent during the appeal period.  

According to DC 6602, a 30 percent rating is assignable for an FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is assignable for an FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is assignable for an FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602 (2016).

According to DC 6604, a 30 percent rating is assignable for an FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating is assignable for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assignable for an FEV-1 less than 40 percent of predicted value, or the ratio of FEV-1/FVC less than 40 percent, or DLCO (SB) less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or the requirement for outpatient oxygen therapy.  38 C.F.R. 
 § 4.97, DC 6604 (2016). 

In evaluating the lung diseases at issue, pulmonary function tests (PFTs) are required except: (i) when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less; if a maximum exercise capacity test is not of record, evaluation is based on alternative criteria; (ii) when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed; (iii) when there have been one or more episodes of acute respiratory failure; (iv) when outpatient oxygen therapy is required.  38 C.F.R. § 4.96 (d)(1).

Post-bronchodilator results are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  See 38 C.F.R. § 4.96 (d)(4).  In applying the rating criteria, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values should be used for rating purposes.  38 C.F.R. § 4.96 (d)(5). 

Both conditions here are evaluated on the basis of findings from pulmonary function tests (PFTs), in particular, Forced Expiratory Volume in one second ("FEV-1") and Forced Expiratory Volume in one second/Forced Vital Capacity ("FEV-1/FVC"). 

Here, the evidence does not satisfy the criteria for an increased rating.  The preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a 60 percent rating, or greater, at any time during the appeal period. 

The Veteran was afforded a VA examination in February 2009.  He reported symptoms of a cough with purulent sputum, orthopnea, and shortness of breath after walking one city block.  He indicated that symptoms occurred after prolonged walking, running or going up stairs.  He reported that he has asthmatic attacks on a daily basis, but he does not require a physician to control his asthmatic attacks.  He reported no episodes of respiratory failure and was not receiving outpatient oxygen therapy.  He reported good response to the albuterol used to treat his condition. 

The Veteran reported functional impairment that included difficulty with prolonged walking, running or going up stairs. The PFT's showed post-bronchodilator FEV-1 of 101 percent predicted and pre-bronchodilator FEV-1 was 94 percent predicted.  The examiner determined that a percentage for FEV-1/FVC was not applicable.  The examiner did not test DLCO because the PFT results were sufficient to evaluate the Veteran's pulmonary status.  The PFT was noted by the examiner to be consistent with mild COPD.  A chest X-ray was within normal limits. There were no complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention. 

In November 2015, the Veteran sought treatment related to his asthma/COPD at the VA Wyoming Health Care Center.  The Veteran reported that he uses albuterol as needed to treat his symptoms of asthma/COPD.  On average, he indicated using his inhaler one to three times per day depending on activity.  He stated that he is able to walk a block or two before getting short of breath, and he can walk a flight of stairs but then would have dyspnea.  He reported coughing all the time, but that he does not wake from dyspnea or cough. 

The Veteran was afforded an additional VA examination in July 2016.  The examiner noted that the Veteran's respiratory condition required the use of daily inhalational bronchodilator therapy and Symbicort (an inhalational medication), but not oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  There were no cardiopulmonary complications such as cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  It was stated that the Veteran had not had any asthma attacks with episodes of respiratory failure in the past 12 months.  The PFT's showed post-bronchodilator FEV-1 of 98 percent predicted and FEV-1/FVC of 101 percent.  Pre-bronchodilator FEV-1 was 94 percent predicted and FEV-1/FVC was 100 percent.  The examiner indicated that FEV-1/FVC results were the most accurate reflection of the Veteran's condition.  The examiner noted the Veteran's complaints that any type of strenuous activity makes his respiratory symptoms worse.  

The evidence reflects that the Veteran's symptoms of asthma/COPD do not more nearly approximate the criteria for a 60 percent rating during the period on appeal. His PFT scores did not more nearly approximate FEV-1 of 40 to 55 percent predicted or FEV-1/FVC of 40 to 55 percent.  There was no evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or outpatient oxygen therapy.  While the evidence does support the Veteran's current 30 percent rating due to his daily use of inhalational bronchodilator therapy and his daily use of other inhalational medications (Symbicort), the evidence does not indicate that the Veteran requires at least monthly visits to a physician for required care of exacerbations; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

The Board has also taken the Veteran's lay statements into account.  The Veteran is competent to report his own observations with regard to the symptomatology of his asthma/COPD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, nothing in the Veteran's lay statements indicates that his asthma/ COPD met the criteria for a rating in excess of 30 during the appeal period.  While the Veteran stated that he underwent testing that showed "good blockage" from his asthma, none of the diagnostic testing evidence supports a higher rating under either DC 6602 or 6604.  Further, while the Veteran reported using his inhaler one to three times per day depending on activity, he specifically denied requiring at least monthly visits to a physician for required care of exacerbations.  Based on the evidence of record, the Veteran's asthma with COPD does not warrant a schedular rating in excess of 30 percent at any time during the appeal period.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert, 1 Vet. App. at 49 (1990).

Increased Rating for Gastrointestinal Disorder

The Veteran claims that an increased evaluation is warranted on the basis of his gastrointestinal disorder.  The Veteran's gastrointestinal condition is currently rated as 10 percent disabling under DC 7346 for hiatal hernia.  The medical record includes multiple digestive system diagnoses, including esophageal reflux with ulceration and hiatal hernia.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113 (2016).  Ratings under DCs 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348, inclusive, are not to be combined with each other.  Rather, a single rating is to be assigned under the DC reflecting the predominant disability picture with elevation to the next higher rating where the severity of the overall disability warrants such rating.  38 C.F.R. § 4.114 (2016).  

Under DC 7346, which governs ratings of hiatal hernias, a 10 percent rating is assignable when there are two or more of the symptoms for the 30 percent rating, but of less severity.  A 30 percent rating is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346 (2016). 

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary, 579 (32nd ed. 2012).  Pyrosis is defined as heartburn.  Id. at 1563.   Hematemesis is defined as the vomiting of blood.  Id. at 831.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.   Id. at 1126. 

The Veteran's overall gastrointestinal condition was evaluated in a VA examination in February 2009.  A diagnosis of a gastrointestinal condition that included esophageal reflux with ulceration and hiatal hernia was reported.  The Veteran reported difficulty swallowing solid foods for 60 months, but otherwise no symptoms of an esophageal condition.  Treatment was noted to consist of Pepcid 20 mg per day with moderate response for four to five hours.  No hospitalizations or surgeries were reported.  The Veteran indicated the following functional impairments: inability to eat certain foods; and inability to perform normal activities during flare-ups of severe heartburn, regurgitation, and diarrhea.  On examination, a non-tender hiatal hernia was located superior to the xyphoid process.  There were no findings of tenderness to palpation, an ostomy, ascites, splenomegaly, or an aortic aneurysm.  Complete Blood Count (CBC) test results were within normal limits and significant anemia was not found.

In November 2015, the Veteran was treated at the VA Wyoming Health Care Center regarding his history of gastrointestinal reflux disease (GERD).  The Veteran reported symptoms of heartburn but denied symptoms of abdominal pain, diarrhea, constipation, trouble swallowing and nausea.  The physician advised that the Veteran avoid aggravating factors and to take antacids as needed.  

In May 2016, the Veteran returned to the VA Wyoming Health Care Center for a follow up.  The Veteran reported that he has occasional heartburn, depending on what he eats.  He stated that he was not having trouble swallowing and that he was not taking medication.  The physician reported that the Veteran's GERD was stable and that he should avoid aggravating factors. 

In July 2016, the Veteran underwent a VA examination to evaluate his gastrointestinal condition.  The Veteran was diagnosed with GERD and hiatal hernia.  The examiner noted that the Veteran was now taking pantoprazole (instead of Prilosec), which was helping.  The Veteran stated that his symptoms were well controlled as long as he takes his medication, but that he occasionally would have symptoms during sleep.  He reported symptoms of reflux, regurgitation, substernal pain, and sleep disturbance caused by esophageal reflux at least four times per year.  No other significant diagnostic findings or functional impacts were noted.  

Upon review, the Board finds that the evidence of record does not support an increased disability rating under the rating criteria.  The Veteran's gastrointestinal disorder manifests as epigastric pain, pyrosis, reflux, regurgitation, substernal pain, and occasional sleep disturbance.  The Board finds, however, that the Veteran's condition does not cause considerable impairment of health.  While the Veteran suffers from occasional sleep disturbance due to his condition, the reports from his VA examinations and his treatment visits to the Wyoming VA Health Care Center indicate that his condition is stable and is well-controlled with his medications.  None of the reports, including the Veteran's statements during his treatment visits, indicate that the Veteran's gastrointestinal disorder results in considerable impairment of his health.  As such, a schedular rating in excess of 10 percent may not be assigned under DC 7346.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (all rating criteria that are conjunctive versus disjunctive (as evidenced by the use of the word "and") must be satisfied to warrant a higher rating).  The Board has considered all of the diagnostic codes from DCs 7301 to 7329, 7331, 7342, and 7345 to 7348, however, based upon the Veteran's symptoms DC 7346 is the most applicable to the Veteran's symptoms and provides the Veteran with the highest rating available.  

Accordingly, the Board finds that the Veteran's gastrointestinal disorder does not warrant a schedular rating in excess of 10 percent at any time during the appeal period.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert, 1 Vet. App. at 49 (1990).



ORDER

Entitlement to a rating in excess of 20 percent for a bilateral hearing loss disability is denied.

Entitlement to a rating in excess of 30 percent for asthma with chronic obstructive pulmonary disease is denied.

Entitlement to a rating in excess of 10 percent for a gastrointestinal disorder is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


